UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-2243


CYNTHIA PHILLIPS,

                Plaintiff - Appellant,

          v.

RAYTHEON APPLIED SIGNAL TECHNOLOGY, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:11-cv-03230-ELH)


Submitted:   February 20, 2014             Decided:   February 25, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cynthia Phillips, Appellant Pro Se. Susan Frier Wiltsie, HUNTON
& WILLIAMS, LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cynthia    Phillips       appeals   the   district    court’s     order

dismissing    her     complaint    alleging      employment      discrimination.

On appeal, we confine our review to the issues raised in the

Appellant’s brief.        See 4th Cir. R. 34(b).              Because Phillips’

informal brief does not challenge the basis for the district

court’s disposition, Phillips has forfeited appellate review of

the court’s order.        Accordingly, we affirm the district court’s

judgment.     Phillips v. Raytheon Applied Signal Tech., Inc., No.

1:11-cv-03230-ELH (D. Md. Sept. 27, 2013).                     We dispense with

oral   argument     because     the     facts   and   legal     contentions    are

adequately    presented    in     the    materials    before    this   court    and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                          2